Exhibit 10 Consent of Independent Registered Public Accounting Firm The Board of Directors American Fidelity Assurance Company, and Contract Owners American Fidelity Separate Account A: We consent to the use of our reports included herein dated April19, 2012 for American Fidelity Assurance Company and subsidiaries and dated February10, 2012 for American Fidelity Separate AccountA and the reference to our firm under the heading “Custodian and Independent Registered Public Accounting Firm” in the Statement of Additional Information on Form N-4. Our report on American Fidelity Assurance Company refers to a change to the presentation of Consolidated Statement of Comprehensive Income in two separate consecutive financial statements in 2011 and to a change to the method of evaluating other-than-temporary impairments of debt securities in 2009. KPMG LLP Oklahoma City, Oklahoma April 27, 2012
